Mr. Chief Justice Shepard
delivered the opinion of the-Court:
The appellee, the Supplee Hardware Company, moves to dismiss the appeal. It appears that on February 1, 1912, in a proceeding in the municipal court of the District of Columbia, .a judgment of condemnation was rendered against Alice M. 'Hopper, as garnishee, in favor of the Supplee Hardware Company. Execution issued thereon was returned unsatisfied February 20, 1912.
Sec. 29 of the Code of the District of Columbia provides that after recovering a judgment for $20, or more, before a *597justice of the peace (now the municipal court), the judgment creditor may, when execution is returned “no personal property found whereon to levy,” file in the clerk’s office of the supreme court of the District a certified copy of said judgment, which shall be docketed in the docket of law causes in said office in the same manner as appeals from justices are there docketed; and when it is there docketed, the force and effect of the judgment for all purposes shall be the same as if it had been a judgment of said supreme court.
This judgment was docketed in said office February 21,, 1912, and execution at once issued thereon. March 20, 1912, appellant filed a motion in the supreme court of the District to vacate the judgment. This motion was denied April 12,. 1912, and from that order this appeal was prosecuted.
This is not a judgment of the supreme court of the District of Columbia from which an appeal lies to this court. It was a judgment of the municipal court in a case of which it had jurisdiction, and could have been appealed therefrom to the supreme court of the District within six days, as provided in sec. 29 of the Code. This time having expired before the judgment was docketed in the office of the clerk of the supreme-court of the District, the judgment became final.
The supreme court of the District had no power, on motion,, to vacate the judgment of the municipal court; consequently,, no appeal from its refusal to grant the motion can be entertained by this court.
The appeal is dismissed, with costs.